Dissenting Opinion
Arterburn, J.
The majority opinion holds that the court lost jurisdiction of the original charge which was filed (and later dismissed) because an affidavit for change of judge was filed on January 26, 1965. The record, however, shows that the appellant pleaded not guilty on March 20, 1964, and the time had long ago expired within which the defendant had a right to file an affidavit for change of venue and there was no automatic loss of jurisdiction.
The State filed a second charge after the first was dismissed. It was pending and thereafter the appellant filed a plea in abatement, which was overruled. The motion for a new trial does not set up any question on the issue of lack of *649jurisdiction or the plea in abatement, and accordingly the claimed error in the ruling on such matter is not before this Court for review. Incidentally, the appellant even failed to include in his plea in abatement any allegation with reference to the motion for change of venue in the prior case.
For the reasons stated, I must dissent from the majority opinion.
Lewis, C. J., concurs.
Note. — Reported in 233 N. E. 2d 770.